Per Curiam.

The respondent is charged with misconduct arising out of his activities in keeping a disorderly house, as a result of which he was convicted in the Court of Special Sessions for a violation of section 1146 of the Penal Law. The issues raised by the charges contained in the petition and the answer filed by the respondent were submitted to an official referee who has reported that the charges have been sustained by the testimony and the evidence. His report contains the following: “ I have carefully read and considered the *608testimony given upon the trial in the court of Special Sessions. The decision of that Court and the record of conviction are prima facie evidence of the guilt of the respondent, and he has failed before me to overcome the presumption of guilt established by that record. Not only that, but, after a careful consideration of the testimony given upon that trial, and all of the evidence adduced before me, and the brief submitted and respondent’s oral argument, it is my opinion that the charges of misconduct set forth in the petition have been clearly established by the preponderance of credible evidence, that the defendant kept and maintained a disorderly house in the month of April, 1941 and for some time immediately prior thereto, and knew the premises operated or managed by him were used for immoral purposes and knowingly permitted them to be so.used.”
The report of the Official Referee is fully sustained by the testimony and the documentary evidence. The record before us clearly demonstrates that the respondent is unfit to remain a member of the legal profession and should be disbarred.
Peck, P. J., Glennon, Does, Cohn and Vast Voobhis, JJ., concur.
Respondent disbarred.